        Case 2:19-cv-01135-MHH Document 17 Filed 09/25/19 Page 1 of 4                     FILED
                                                                                 2019 Sep-25 PM 02:21
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

GLORIA FERGUSON and                     )
CASSANDRA MCCLINTON,                    )
individually and on behalf of           )
others similarly situated,              )
                                        )       Case No. 2:19-cv-01135-MHH
              Plaintiffs,               )
v.                                      )                 UNOPPOSED
                                        )
BBVA COMPASS                            )
BANCSHARES, INC.,                       )
COMPASS BANCSHARES,                     )
INC., and BBVA USA                      )
BANCSHARES, INC.,                       )
                                        )
              Defendants.               )

        UNOPPOSED MOTION TO STAY RULE 26 OBLIGATIONS

      Defendants BBVA Compass Bancshares, Inc., Compass Bancshares, Inc., and

BBVA USA Bancshares, Inc., move this Court to stay the parties’ obligations to

confer and make initial disclosures under Federal Rule of Civil Procedure 26 and

this Court’s Initial Order (Doc. 11) until the Court rules on their pending motion to

dismiss. The undersigned has conferred with Plaintiffs’ counsel, who does not

oppose a stay of the parties’ Rule 26 obligations while the motion to dismiss is

pending.

      The Court’s ruling on the motion to dismiss will materially affect the course

of discovery. If granted, the motion will result in the dismissal of the case without
        Case 2:19-cv-01135-MHH Document 17 Filed 09/25/19 Page 2 of 4




discovery. Staying any Rule 26 obligations during the pendency of the motion will

allow the parties to avoid the burden and expense of discovery altogether.

Dispositive motions filed prior to the commencement of discovery weigh heavily in

favor of issuing a stay. See Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1367–

68 (11th Cir. 1997); Moore v. Potter, 141 F. App’x 803, 807–08 (11th Cir. 2005).

      Plus, as “an action for review on an administrative record,” this case is exempt

from the Rule 26 conference and initial disclosure obligations. FED. R. CIV. P.

26(a)(1)(B)(i), (f)(1). Plaintiffs assert claims for breach of fiduciary duty under

ERISA, which are “claims for benefits.” See generally Doc. 1. See Lanfear v. Home

Depot, Inc., 536 F.3d 1217, 1223–24 (11th Cir. 2008). After Plaintiffs have

exhausted their administrative remedies, any judicial review under ERISA would be

limited to the administrative record reviewed by the claim administrator. See Jett v.

Blue Cross & Blue Shield of Ala., Inc., 890 F.2d 1137, 1139 (11th Cir. 1989). See

also Buckley v. Metropolitan Life, 115 F.3d 936, 941 n.2 (11th Cir. 1997). This

action thus falls within Rule 26(a)(1)(B)’s exemption.

                                 CONCLUSION

      In light of these concerns, Defendants request that the Court stay all Rule 26

obligations of the parties.




                                          2
       Case 2:19-cv-01135-MHH Document 17 Filed 09/25/19 Page 3 of 4




                                         Respectfully submitted,

                                         /s/ Leigh Anne Hodge
                                         Leigh Anne Hodge

OF COUNSEL:

Leigh Anne Hodge
BRADLEY ARANT BOULT CUMMINGS LLP
One Federal Place
1819 Fifth Avenue North
Birmingham, Alabama 35203
(205) 521-8000
(205) 521-8800 (fax)
lhodge@bradley.com

Scott Burnett Smith
BRADLEY ARANT BOULT CUMMINGS LLP
200 Clinton Avenue West, Suite 900
Huntsville, Alabama 35801-4900
(256) 517-5100
(256) 517-5200 (fax)
ssmith@bradley.com

Attorneys for Defendants




                                     3
        Case 2:19-cv-01135-MHH Document 17 Filed 09/25/19 Page 4 of 4




                         CERTIFICATE OF SERVICE

       I hereby certify that on September 25, 2019, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to the following:

            Dennis George Pantazis, Jr.
            WIGGINS, CHILDS, PANTAZIS, FISHER & GOLDFARB, LLC
            301 19th Street North
            Birmingham, Alabama 35203
            (205) 314-0500
            (205) 254-1500 (fax)
            sgpjr@wigginschilds.com

            James H. White, IV
            JAMES WHITE FIRM, LLC
            2100 1st Avenue North, Suite 600
            Birmingham, Alabama 35203
            (205) 383-1812
            james@whitefirmllc.com

            Lange Clark
            LAW OFFICE OF LANGE CLARK. P.C.
            301 19th Street North, Suite 550
            Birmingham, Alabama 35203
            (205) 939-3933
            (205) 939-1414 (fax)
            langeclark@langeclark.com
and I hereby certify that I have mailed by United States Postal Service the document
to the following non-CM/ECF participants:

            NONE

                                         /s/ Leigh Anne Hodge
                                         OF COUNSEL




                                         4
